                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                         CIVIL ACTION NO. 1:19-CV-00184-DSC


 JOHN B. BELL,                                   )
                                                 )
                    Plaintiff,                   )
                                                 )
 v.                                              )       MEMORANDUM AND ORDER
                                                 )
 ANDREW M. SAUL,                                 )
                                                 )
                  Defendant.                     )



       THIS MATTER is before the Court on Plaintiff’s “Motion for Summary Judgment”

(document #14) and Defendant’s “Motion for Summary Judgment” (document #17), as well as the

parties’ briefs and exhibits.

       The parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c)

and these Motions are ripe for disposition.

       The Court finds that Defendant’s decision to deny Plaintiff Social Security benefits is

supported by substantial evidence. Accordingly, the Court will deny Plaintiff’s Motion for

Summary Judgment; grant Defendant’s Motion for Summary Judgment; and affirm the

Commissioner’s decision.

                                 I. PROCEDURAL HISTORY

       The Court adopts the procedural history as stated in the parties’ briefs.

       Plaintiff filed the present action on June 7, 2019. He argues that the Administrative Law

Judge erred in not finding that his impairments met Listings 1.04 (disorders of the spine) and 12.02

(neurocognitive disorders). See Plaintiff’s “Memorandum …” at 3-20 (document #20). He also




          Case 1:19-cv-00184-DSC Document 22 Filed 06/02/20 Page 1 of 6
assigns error to the ALJ’s evaluations of opinions from Dr. Antoinette Wall, a consultative medical

expert, Dr. W. Jim Miller, a consultative psychological expert, David Sams, Plaintiff’s treating

physician assistant, and the State agency psychological experts. Id. Finally, Plaintiff assigns error

to the ALJ’s formulation of his Residual Functional Capacity.1 See Plaintiff’s “Memorandum …”

at 20-24 (document #20).

                                               II. DISCUSSION

         The Social Security Act, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court's review of

a final decision of the Commissioner to: (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and (2) whether

the Commissioner applied the correct legal standards. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990); see also Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (per curiam). The District

Court does not review a final decision of the Commissioner de novo. Smith v. Schweiker, 795

F.2d 343, 345 (4th Cir. 1986); King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v.

Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

         As the Social Security Act provides, “[t]he findings of the [Commissioner] as to any fact,

if supported by substantial evidence, shall be conclusive.”                42 U.S.C. § 405(g).         In Smith v.

Heckler, 782 F.2d 1176, 1179 (4th Cir. 1986), quoting Richardson v. Perales, 402 U.S. 389, 401

(1971), the Fourth Circuit defined “substantial evidence” thus:

         Substantial evidence has been defined as being “more than a scintilla and do[ing]
         more than creat[ing] a suspicion of the existence of a fact to be established. It
         means such relevant evidence as a reasonable mind might accept as adequate to
         support a conclusion.”


         1
          The Social Security Regulations define “Residual Functional Capacity” as “what [a claimant] can still do
despite his limitations.” 20 C.F.R. § 404.1545(a). The Commissioner is required to “first assess the nature and
extent of [the claimant’s] physical limitations and then determine [the claimant’s] Residual Functional Capacity for
work activity on a regular and continuing basis.” 20 C.F.R. § 404.1545(b).




             Case 1:19-cv-00184-DSC Document 22 Filed 06/02/20 Page 2 of 6
See also Seacrist v. Weinberger, 538 F.2d 1054, 1056-57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in the medical

evidence”).

        The Fourth Circuit has long emphasized that it is not for a reviewing court to weigh the

evidence again, nor to substitute its judgment for that of the Commissioner, assuming the

Commissioner’s final decision is supported by substantial evidence. Hays v. Sullivan, 907 F.2d at

1456 (4th Cir. 1990); see also Smith v. Schweiker, 795 F.2d at 345; and Blalock v. Richardson,

483 F.2d at 775. Indeed, this is true even if the reviewing court disagrees with the outcome – so

long as there is “substantial evidence” in the record to support the final decision below. Lester v.

Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).

        The question before the ALJ was whether Plaintiff became disabled at any time. 2 The

Court has carefully reviewed the record, the authorities and the parties’ arguments. Plaintiff has

not cited evidence showing that his cervical impairment met the criteria for Listing 1.04. Nor has

he established that his cognitive impairments met the requirements for Listing 12.02. The ALJ

cited substantial evidence to support the finding that Plaintiff did not meet the Listings. He had

no more than moderate limitations in the four areas of mental functioning, including the ability to

understand, remember or apply information; interact with others; concentrate, persist or maintain

pace; and adapt or manage himself. (Tr. 36-37).

        The ALJ found Plaintiff not disabled based upon an RFC that allowed for:


  2
   Under the Social Security Act, 42 U.S.C. § 301, et seq., the term “disability” is defined as an:

        inability to engage in any substantial gainful activity by reason of any medically determinable
        physical or mental impairment which can be expected to result in death or which has lasted or can
        be expected to last for a continuous period of not less than 12 months…
        Pass v. Chater, 65 F. 3d 1200, 1203 (4th Cir. 1995).




          Case 1:19-cv-00184-DSC Document 22 Filed 06/02/20 Page 3 of 6
        light work as defined in 20 CFR 404.1567(b) except he could lift 40 pound [sic]
        occasionally and 10 pounds frequently. He could stand, walk, and sit for six hours
        in an eight-hour workday. He could never climb ladders, ropes, or scaffolds. He
        should have avoided concentrated exposure to hazards. He could occasionally
        balance and frequently stoop. He could occasionally engage in overhead reaching,
        and he could frequently engage in handling and fingering with the right upper
        extremity. He could perform simple one-two step tasks on a sustained basis for
        eight hours a day, five days per week, and could do so in two-hour increments with
        normal breaks. He would have required a low stress work environment involving
        non-production work, and no fast-paced work. To accommodate stress, he should
        have no public contact.

(Tr. 38).

        The ALJ thoroughly discussed the opinions from Dr. Wall, Dr. Miller and Mr. Sams. The

ALJ explained that Dr. Miller’s opinion was vague and inconsistent with the longitudinal evidence

he previously cited in the decision. (Tr. 33-36, 46). The ALJ gave great weight to the State agency

psychological consultants’ assessments that Plaintiff could perform work commensurate with the

RFC. (Tr. 46, 133-34, 153-55). The ALJ explained that the psychological consultants’ opinions

were generally supported by and consistent with the evidence of record as a whole. (Tr. 46). See

C.F.R. §§ 404.1527(c) (3)-(4), 416.927(c) (3)-(4). See Lucas v. Astrue, No. 5:12-cv-131, 2012 WL

6917052, *6 (E.D.N.C. Dec. 28 2012) (upholding ALJ’s decision where the ALJ “accorded

significant weight…to the opinions of state agency consultants and his decision is supported by

substantial evidence”) (report and recommendation adopted by 2013 WL 239195 (E.D.N.C. Jan.

22, 2013); see also Baldwin v. Colvin, No. 2:12-cv-76, 2014 WL 3939213 (W.D.N.C. Aug. 12,

2014) (“Under Social Security Administration regulations, the expert opinions of the examining

medical sources and state agency reviewing doctors may amount to substantial evidence where

they represent a reasonable reading of the relevant medical evidence.”); Gunter v. Colvin, No.

1:09-cv-0384, 2014 WL 1757306 (M.D.N.C. April 30, 2014) (finding opinion of the State agency




            Case 1:19-cv-00184-DSC Document 22 Filed 06/02/20 Page 4 of 6
physician constituted substantial evidence in support of the ALJ’s decision). The ALJ included

the limitations found by those experts in Plaintiff’s RFC.

       The ALJ found that Mr. Sams’ opinion was inconsistent with his treatment records

documenting Plaintiff’s normal attention and concentration, daily activities, conservative and

sporadic treatment history and the physical examination findings. (Tr. 46-47).

       Although Plaintiff asserts that the ALJ minimized Dr. Wall’s physical findings, the ALJ

did state that he found her opinion persuasive. (Tr. 40-41, 773-77). He also cited Dr. Wall’s

physical examination findings verbatim. Id. There was no error in the ALJ’s evaluation of these

expert opinions.

       The ALJ explained how he accounted for Plaintiff’s orthopedic impairments as follows:

       The RFC developed for the claimant accounts for his neck and shoulder problems
       relegating him to reduced light work.10 It also imposes significant manipulate [sic]
       limitations designed to compensate for the problems he has experienced with his
       upper extremities, particularly his right arm. With such limitations in place, I find
       the claimant has been able to engage in substantial gainful activity. In establishing
       the residual functional capacity, I considered the claimant’s cervical spine. In light
       of diagnostic tests, physical examinations and activities of daily living I limiting
       [sic] handling and fingering with the right upper extremity. I was persuaded by
       examinations revealing 4/5 grip strength in the right upper extremity and 5/5 grip
       strength in the left upper extremity (Exhibit 5F). With respect to exertional
       limitations, I consider the claimant’s impairments, and concluded that the combined
       effects of the claimant’s cervical spine, lumbar spine, and nonsevere right knee
       created synergies necessitating a limited range of light work. Finally, I limited the
       claimant with respect to overhead reaching based on the claimant’s cervical spine,
       which necessitated surgical intervention. Subsequent treatment records reveal
       changes. Specifically, the C5-6 herniation was no longer present, and there was
       only mild to moderate stenosis (Exhibit 11F). Other treatment records indicate the
       claimant on occasion had no pain, mild tenderness, and occasionally reports of pain
       of 5-7/10 (Exhibits 13F, 12F, 10F, 9F).

(Tr. 41, 773-77, 794-895, 836-44, 847-84; Pl. Br. 31 see also Tr. 45-46).

       The ALJ applied the correct legal standards and his conclusion that Plaintiff was not

disabled is supported by substantial evidence.




         Case 1:19-cv-00184-DSC Document 22 Filed 06/02/20 Page 5 of 6
                                           III. ORDER

        NOW THEREFORE IT IS ORDERED:

        1.       Plaintiff’s “Motion for Summary Judgment” (document #14) is DENIED;

Defendant’s “Motion for Summary Judgment” (document #17) is GRANTED; and the

Commissioner’s decision is AFFIRMED.

        2.       The Clerk is directed to send copies of this Memorandum and Order to counsel for

the parties.

        SO ORDERED.                        Signed: June 2, 2020




             Case 1:19-cv-00184-DSC Document 22 Filed 06/02/20 Page 6 of 6
